1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
3    Assistant Federal Defender
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Telephone: (916) 498-5700
6
     Attorney for Defendant-Movant
7    PHILLIP D. SELFA

8
                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )
12                                              ) Case No: 2:12-cr-00324-JAM
                       Plaintiff,               )
13                                              )
               vs.                              )
14
                                                ) SEALING ORDER
15   PHILLIP D. SELFA,                          )
                                                )
16                   Defendant-Movant.          ) JUDGE: Hon. John A. Mendez
                                                )
17                                              )
18
19             IT IS HEREBY ORDERED that the Request to Seal Exhibits B and C to Defendant-

20   Movant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate

21   Release) be GRANTED so that confidential medical information is not available on the public

22   docket.

23             These documents shall REMAIN under seal until further Order of the Court.

24             IT IS SO ORDERED.

25
26    Dated: July 15, 2021                          /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
27
                                                    UNITED STATES DISTRICT COURT JUDGE
28


      Selfa - Sealing Order
